Title: To Benjamin Franklin from Mary Hewson, 5 September 1776
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
London Septr. 5. 1776
Having a chance of sending a letter to you I would not neglect it. The Atlantic is now the great gulph, indeed; for there seems no possibility of passing over it to each other. However I hope you spoke in the spirit of prophecy when you said your public affairs might be settled by the time my private ones were finished. Both those events are yet only in expectation, but I fancy I shall conclude with Mr. Mure before next year, as he has agreed to let me have bonds for the payment of the money which he acknowledges my due in five, six, and seven years bearing 5 per cent interest. The sum they make out rather short, I think they allow about £7000. Mr. Henckell and Mr. Williams stood out for some hundreds more which they thought my right, but it was determined against me by arbitration. I shall be very well satisfied with my fortune, tho’ I confess I am a little mortified at not having all that I ought to have, but it is all clear gain to me, for I never built much expectation upon it. If I could be in America I think I could do very well for my dear Children, who are very promising. William goes to a day school at Kensington where he has learnt to read very well; that is the only part of education he has received at present, for as I intended to take him with his brother and sister into the North to visit their grandmother as soon as I should be free to move, I delayed entering him at any superior school, and I proposed to take that journey before I determined where to fix my place of abode. Tom continues a sprightly little fellow; and Elizabeth is a fine stout girl, and improves in beauty which I will do all I can to preserve. They have had the whooping cough, which prevented my having the girl inocculated last spring, but as our expectation of hot weather is over for this year I propose to have the operation performed very soon. God grant me success!
We came all the family this morning to visit Grandmama whom we had not seen for three weeks. She has been jaunting about since she left us, first at Richmond with James and Sally Pearce, and since with Mr. and Mrs. Viny to Cambridge in their long carriage. I think my mother never was better than she is now. We talk of going to live together somewhere in the country, but when or where we cannot yet determine, our hankering after America makes us hope that this horrid war may be ended before our plan is fixed.
I wrote you a long letter many months ago which was to have been conveyed by Mr. Temple but it came back to me, and I have had no opportunity of writing since.
We drank your health to day, the person who first proposed the toast was my Son William who took up his glass of wine and water (for he is still very sober) and said “my Doctor papa’s health.” He came up to me this moment, whispering, “Give my love to Dr. papa.” His nature is shy and he does not much exercise himself in ceremonies, therefore you may consider these two instances of his civility as somewhat extraordinary. I was determined to write and I had no other subjects but these to entertain you with. In the midst of your great avocations I know you will be pleased to hear of these domestic occurrences of her whom you have honoured with the name of Friend and who is most sincerely and affectionately yours
Mary Hewson

I hope Mr. and Mrs. Bache with their two sons are well: And my old friend Temple. I rejoiced to hear he has the addition of Franklin, which I always knew he had some right to, and I hope he will prove worthy the honourable Appellation.

